Title: To James Madison from Ebenezer Stevens, 13 March 1801
From: Stevens, Ebenezer
To: Madison, James


Sir.
New York 13th. March 1801
Inclosed is Invoice & Bill of Lading of a Cargo I have laden on board the Ship Grand Turk, James Laughton Master, by order of John Marshall Esqr. late Secry State, for account of the Tunisian Powers; You will please to annex the proper Certificates, and documents to accompany the Ship, as early as practicable—the person from whom I chartered her has agreed to wait the return of mail, for the papers, & should there be any delay will expect Demurage.
I have inclosed a Duplicate Invoice, to remain in your office, thereby preventing a delay in makg. out another.

This is the 3rd. Cargo I have shipped for the United States, to these powers. There will be another Cargo, to be shipped to complete the demand, & I beg leave to observe, that it would be attend[ed] with less expence to Government, to send one of the U States Ship’s with it. I have the Honor to be Sir with great respect Your Hble St.
Ebenr Stevens
 

   
   RC (DNA: RG 59, ML). Docketed by Wagner. Enclosure not found.



   
   Ebenezer Stevens was a prosperous lumber merchant in New York.


